PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
WU, Daniel, Brad
Application No. 16/653,421
Filed: 15 Oct 2019
Docket No.: 	TI-90344

:
:	
: DECISION ON PETITION
:
:
This is a decision on the petition under 37 CFR 1.137(a), filed February 25, 2021, to revive the above-identified application.    
                  
The petition is GRANTED.
	
The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed July 20, 2020, which set a period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on October 21, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment and response to the non-final Office action, (2) the petition fee of $2100.00; and (3) a proper statement of unintentional delay.  

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $1480.00 extension of time fee submitted with the petition on February 25, 2021 was subsequent to the maximum extendable period for reply, this fee is unnecessary. In view of the above, the overpaid amount will be refunded to the Deposit Account 20-0668 in due course.

The application file is being forwarded to the Technology Center Group Art Unit 2185 for processing.

Any questions concerning this decision may be directed to the undersigned at (571) 272-4914.  

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions